DETAILED ACTION
Claims 1-19 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 16 is  objected to because of the following informalities: the claim contains a typographical error with duplicative “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-8, 10, 14-17, and 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 7-9 and 14 of U.S. Patent No. 10,872,250. Although the the claims of the ‘250 patent anticipate the current claims.
Regarding pending claim 1, patented claim 8 completely anticipates all limitations of the current claim as follows: 
A method for parking comprising, 
estimating a density of cars parked in a parking zone to produce an estimate parking density;(Claim 8, determine an estimated density of parked vehicle in the parking zone)
comparing the estimate parking density to an expected parking density for the parking zone; (Claim 8 if the estimated density is greater than expected density…… if the estimated density is less than expected density…) and
 reducing a number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; (Claim 8, if the estimate density is greater than the expected density performing one or both of the following; reducing a number of images that image capture device will capture in the parking zone) or
 increasing a number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density.  (Claim 8 …… if the estimated density is less than expected density….increasing a number of images that the image capture device will capture in the parking zone)

Regarding pending claim 5, patented claim 8 completely anticipates all limitations of the current claim as follows: 
The method of claim 1, further comprising:
 (Claim 8, upon entering the parking zone, using the image capture device to capture images, wherein the image comprise images of license plates of parked vehicles in the parking zone)  
 extracting, from each of the one or more images, a license plate number;(Claim 8, processing the captured images and extracting, from at least some of the captured images, a license plate number) and
 querying a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction.  (Claim 8, for each extracted license plate number, querying a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction) 

Regarding pending claim 6, patented claim 8 completely anticipates all limitations of the current claim as follows: 
The method of claim 5, further comprising initiating an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction.  (Claim 8, initiating an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction) 

Regarding pending claim 7, patented claim 9 completely anticipates all limitations of the current claim as follows: 
The method of claim 5, wherein extracting a license plate number comprises: performing license plate localization; performing character segmentation; and performing optical character recognition.  (Claim 9)


Regarding pending claim 8, patented claim 14 completely anticipates all limitations of the current claim as follows: 
The method of claim 6, further comprising:
 Implementing a parking purchase if the parking enforcement database includes a payment credential that is associated with the license plate number;  (Claim 14, if the parking enforcement database includes a payment credential that is associated with the license plate number, using the payment credential to implement a parking purchase transaction) or 
generating an enforcement ticket and transmitting the enforcement ticket to an enforcement agent or an owner of the vehicle associated with the license plate number if the parking enforcement database does not include a payment credential that is associated with the license plate number.  (Claim 14, if the parking enforcement database does not include a payment credential that is associated with the license plate number, generating an enforcement ticket and causing the enforcement ticket to be transmitted to an enforcement agent or an owner of the vehicle on which the license plate number is installed. ) 

Regarding pending claim 10, patented claim 1 completely anticipates all limitations of the current claim as follows: 
A parking system, comprising:
 a vehicle having an image capture device electronically coupled to a processor; (Claim 1, an autonomous vehicle comprising: a processor and an image capture device)  and 
(Claim 1, a first set of programming instructions stored on computer readable medium, wherein the first set of programming instructions is configured to cause the processor of the autonomous vehicle to) 
cause the image capture device to capture one or more images of the parking zone; estimate a density of cars parked in a parking zone to produce an estimate parking density;
 compare the estimate parking density to an expected parking density for the parking zone; (Claim 1, if the estimated density is greater than expected density…… if the estimated density is less than expected density…) and 
reducing a number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; (Claim 1, if the estimate density is greater than the expected density performing one or both of the following; reducing a number of images that image capture device will capture in the parking zone)  or
 increasing a number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density.   (Claim 1 …… if the estimated density is less than expected density….increasing a number of images that the image capture device will capture in the parking zone)

Regarding pending claim 14, patented claim 1 completely anticipates all limitations of the current claim as follows: 
The system of claim 10, further comprising programming instructions to: extract, from each of the one or more images, a license plate number;(Claim 1, a second set of programming instructions stored on a computer-readable medium, wherein the second set of programming instructions is configured to cause a processor to process the images of license plates and extract, from each image, a license plate number)  and
 query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction.  (Claim 1, for each extracted license plate number, query a parking enforcement database to determine whether the license plate number is subject to an unexpired parking transaction) 

Regarding pending claim 15, patented claim 1 completely anticipates all limitations of the current claim as follows: 
The system of claim 14, further comprising programming instructions to initiate an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction. (Claim 1, initiate an enforcement action for each extracted license plate number that is not subject to an unexpired parking transaction)

Regarding pending claim 16, patented claim 7 completely anticipates all limitations of the current claim as follows: 
The system of claim 15, wherein wherein programming instructions to initiate an enforcement action comprises programming instructions to: 
Implement a parking purchase if the parking enforcement database includes a payment credential associated with the license plate number;(Claim 7, if the parking enforcement database includes a payment credential that is associated with the license plate number, use the payment credential to implement a parking purchase transaction) or 
(Claim 7, if the parking enforcement database does not include a payment credential that is associated with the license plate number, generate an enforcement ticket and cause the enforcement ticket to be transmitted to an enforcement agent or an owner of the vehicle on which the license plate number is installed) 

Regarding pending claim 17, patented claim 2 completely anticipates all limitations of the current claim as follows: 
The system of claim 14, wherein wherein programming instructions to extract a license plate number comprises programming instructions to: perform license plate localization; 3perform character segmentation; and perform optical character recognition.  (Claim 2) 

Regarding pending claim 19, patented claim 1 completely anticipates all limitations of the current claim as follows: 
The system of claim 10, wherein the vehicle is an autonomous vehicle.(Claim 1, autonomous vehicle) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding independent claims 1 and 10 the claims recite the steps of estimating a density of cars parked in a parking zone, comparing this to an expected density in the parking zone, and changing the rate of image capture based on this comparison. These steps could reasonably be performed as a mental step a person monitoring a parking area and manually adjusting a rate of capture of an imaging device based on a determined comparison. This judicial exception is not integrated into a practical application because there are no limitations which meaningfully tie the  abstract idea into a practical application. Claim 10 recites additional limitations such as the image capture device being on a vehicle and broad generic computer programming language. These fail to tie the comparison in a meaningful way to the processor and/or vehicle. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites no additional limitations, and as with the practical application analysis of claim 10, generic hardware fails to amount to significantly more. 
Dependent claims 2-6, 8-9, 11-16, and 18-19 fail to remedy the abstract ideas of their respective independent claims. The claims recite additional limitations such as querying a database for a parking transaction, querying the number of vehicles with active parking transactions and the consequences of these further comparisons. These fail to tie the original comparisons into a practical application or amount to significantly more. 
Examiner notes dependent claims 7 and 17 are not rejected under 35 U.S.C. 101. Claims 7 and 17 incorporate limitations which bring in the extraction of a license plate number through 


Allowable Subject Matter
	No rejections are made under the prior art. Claims 1-19 would be allowable if the above double patenting and 101 rejections were overcome. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	estimating a density of cars parking in a parking zone to produce an estimate parking density; 
	comparing the estimate parking density to an expected parking density for the parking zone; and 
	reducing a number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	increasing a number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Claims 2-9 depend from claim 1 and would therefore also be allowable if above rejections were overcome, where applicable. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The reference alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

	estimate a density of cars parking in a parking zone to produce an estimate parking density; 
	compare the estimate parking density to an expected parking density for the parking zone; and 
	reduce a number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	increase a number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Claims 11-19 depend from claim 10 and would therefore also be allowable if above rejections were overcome, where applicable. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The reference alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 







Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.